Title: Thomas Jefferson to Samuel H. Smith, 8 May 1815
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          Dear Sir  Monticello May 8. 15.
          Our 10th and last waggon load of books goes off to-day. this closes the transaction here, and I cannot permit it to close without returning my thanks to you who began it. this I sincerely do for the trouble you have taken in it. when I first proposed to you to make the overture to the library committee, I thought that the only trouble you would have had, that they would have said yea, or nay directly, have appointed valuers, and spared you all further intermediation: and I saw with great regret this agency afterwards added to the heavy labors of your office.
           it is done however, and an interesting treasure is added to your city, now become the depository of unquestionably the choicest collection of books in the US. and I hope it will not be without some general effect on the literature of our country.
          When will the age of wonders cease in France! the first revolution was a wonder. the restitution of the Bourbons a wonder. the re-enthronement of Bonaparte as great as any. joy seems to have been manifested with us on this event; inspired I suppose by the pleasure of seeing the scourge again brandished over the back of England. but it’s effect on us may be doubted. we stood on good ground before, but now on doubtful. the change cannot improve our situation, & may make it worse. if they have a general war we may be involved in it; if peace, we shall have the hostile and ignorant caprices of Bonaparte to regulate our commerce with that country, instead of it’s antient and regular course. but these considerations are for the young; I am done with them. present me affectionately to mrs Smith, with my wishes that you could make a visit to Monticello a respite to your labors, and the assurances of my friendship & respect
          Th: Jefferson
        